Title: To Benjamin Franklin from John Hawkesworth, 8 November 1769
From: Hawkesworth, John
To: Franklin, Benjamin


Dear Sir
Bromley Kent Wed: night 8 Novr 1769.
These few Lines comes hopping that you may not forget your promise of putting me in the way of getting a pensylvanian Stove time enough to enjoy the benefit of it this Winter: have you spoken to the Man to whose Eyes you addressed a proof that could not reach his Understanding? Will you fix a time for him to come hither, and will you fix such a time as will be convenient for you to meet him? Perhaps he may make some part of the Machine before he comes, and so save time, which is very valueable, for time is Life. A few Lines would have come hopping on this Subject before, but I was unwilling to solicit the favour of your Company here while Miss Dolly was absent; she is probably with you now, if so remember me most affectionately to her, and consult her upon the Expedition, perhaps you and she may come together. I have just received a Line from the Virgin Mary, and I dine with her at Kensington on Fryday; I hope there will be no Jealousy in Heaven for my wife will be of the Party.
My kindest respects attend Mrs. Stevensone. I am Dear Sir Affectionately and faithfully Yours
Jno Hawkesworth
 Addressed: To / Dr. Franklyn / at Mrs. Stevenson’s / Craven Street / Charing Cross,
Endorsed: Hawkesworth
